DIXON, Justice
(dissenting)
I respectfully dissent.
R.S. 26:590 has no application to these cases. A valid statute is essential to a valid conviction. (See C.Cr.P. 859(2) and Official Revision Comment). To require that a person arrested must have brought suit to nullify the statute within a certain time from the passage of the ordinance is to deny him due process and infringe upon the powers of the judiciary.
These are criminal actions, not suits to declare an election invalid. R.S. 26:590 does not pretend to limit all attacks upon the election, but only applies to suits by “any elector who was qualified to vote in the election.” R.S. 26:590. It may be that there was “substantial compliance” with the statutory procedure, but the majority opinion, as it stands, must not be taken at face value.